[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Samarghandi v. Ferenc, Slip Opinion No. 2017-Ohio-1413.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-1413
THE STATE EX REL. SAMARGHANDI ET AL., APPELLANTS, v. FERENC, JUDGE,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Samarghandi v. Ferenc, Slip Opinion No.
                                     2017-Ohio-1413.]
Prohibition—Prohibition will not lie to prevent an anticipated erroneous
judgment—Expense and inconvenience do not render an appeal an inadequate
remedy in the ordinary course of the law—Judgment denying writ affirmed.
    (No. 2016-0837—Submitted February 7, 2017—Decided April 19, 2017.)
               APPEAL from the Court of Appeals for Clermont County,
                                    No. CA2016-02-010.
                               _______________________
        Per Curiam.
        {¶ 1} We affirm the Twelfth District Court of Appeals’ dismissal of the
complaint for a writ of prohibition filed by appellants, Majid Samarghandi, Richard
T. Schock, Hamid Samarghandi, and Robert Stindt. Appellants and Grady D. Reed
                             SUPREME COURT OF OHIO




II are all shareholders in a closely held corporation. In an October 2010 complaint
filed in the Clermont County Court of Common Pleas, Reed alleged that appellants
had breached the shareholders’ agreement. He demanded relief in the form of
money damages.
        {¶ 2} Appellee, Judge Richard P. Ferenc, presided over a four-day jury trial
of Reed’s claim in June 2013. At the close of appellants’ case-in-chief, Reed
requested a directed verdict in his favor on part of his claim and appellants
requested a directed verdict in their favor based, in part, on their argument that Reed
had failed to introduce any evidence of money damages. Judge Ferenc granted
Reed’s motion for a directed verdict and awarded him money damages,
apportioning the liability among appellants in proportion to their shares in the
corporation.
        {¶ 3} The Twelfth District Court of Appeals reversed the trial court’s
decision, concluding that the court had erred by treating the complaint as an action
for money damages when the only remedy available was specific performance and
by denying appellants the opportunity to present equitable defenses to Reed’s
claim. Reed v. Triton Servs., Inc., 2014-Ohio-3185, 15 N.E.3d 936, ¶ 23, 37 (12th
Dist.), appeal not accepted, 142 Ohio St.3d 1448, 2015-Ohio-1591, 29 N.E.3d
1003.
        {¶ 4} On remand, Judge Ferenc denied as untimely appellants’ motion for
leave to file an amended answer and counterclaim (filed more than ten months after
the case was remanded) and found that appellants had no right to a jury trial because
Reed’s predominant claim for relief was equitable in nature.
        {¶ 5} Appellants sought a writ of prohibition from the court of appeals to
enjoin Judge Ferenc from conducting a trial in the underlying case without first
granting them leave to amend their answer, vacating his entry that denied their jury
demand, and granting them a jury trial on all issues so triable. The appellate court




                                          2
                                 January Term, 2017




granted Judge Ferenc’s motion to dismiss the complaint, and appellants appealed
the denial of the writ to this court.
        {¶ 6} Appellants have requested oral argument in this appeal pursuant to
S.Ct.Prac.R. 17.02. Because this case presents a “straightforward application of the
prohibition standard,” however, oral argument is not necessary. See State ex rel.
Chester Twp. v. Grendell, 147 Ohio St.3d 366, 2016-Ohio-1520, 66 N.E.3d 683,
¶ 18.
        {¶ 7} To be entitled to a writ of prohibition, appellants must establish that
(1) Judge Ferenc exercised or is about to exercise judicial power, (2) the exercise
of that power is unauthorized by law, and (3) denial of the writ will cause injury for
which no other adequate remedy exists in the ordinary course of the law. See State
ex rel. Bell v. Pfeiffer, 131 Ohio St.3d 114, 2012-Ohio-54, 961 N.E.2d 181, ¶ 18;
State ex rel. Miller v. Warren Cty. Bd. of Elections, 130 Ohio St.3d 24, 2011-Ohio-
4623, 955 N.E.2d 379, ¶ 12.
        {¶ 8} Appellants have shown that Judge Ferenc has exercised judicial
power by denying their motion to amend their answer and their demand for a jury
trial and that he will exercise judicial power by trying the underlying breach-of-
contract case. And they argue that Judge Ferenc’s exercise of judicial power has
erroneously deprived them of two rights—the right to amend their answer following
the appellate court’s decision recasting Reed’s cause of action as a claim for
specific performance and the right to have the case tried by a jury.
        {¶ 9} But neither of the rights claimed by appellants is absolute, and the
initial determination of their applicability is entrusted to the sound judgment of the
trial court. See, e.g., Belding v. State ex rel. Heifner, 121 Ohio St. 393, 169
N.E.301(1929), paragraph one of the syllabus (holding that Article 1, Section 5 of
the Ohio Constitution guarantees the right of trial by jury for only those causes of
action for which the right existed at common law); Wilmington Steel Prods., Inc. v.
Cleveland Elec. Illum. Co., 60 Ohio St.3d 120, 122, 573 N.E.2d 622 (1991)




                                          3
                             SUPREME COURT OF OHIO




(reviewing for abuse of discretion the denial of a motion to amend a pleading
beyond the time limit established for amendment of right). And it is well settled
that “[p]rohibition will not lie to prevent an anticipated erroneous judgment.” State
ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 74, 701 N.E.2d 1002 (1998), citing
State ex rel. Heimann v. George, 45 Ohio St.2d 231, 232, 344 N.E.2d 130 (1976).
       {¶ 10} Appellants also contend that the remedy of appeal after a second trial
is inadequate because they will be forced to endure the cost and delay of a second
trial and appeal to obtain relief in a third trial.        However, expense and
inconvenience do not render an appeal an inadequate remedy for purposes of
seeking an extraordinary writ. State ex rel. Casey Outdoor Advertising, Inc. v. Ohio
Dept. of Transp., 61 Ohio St.3d 429, 432, 575 N.E.2d 181 (1991), citing State ex
rel. Willis v. Sheboy, 6 Ohio St.3d 167, 451 N.E.2d 1200 (1983), paragraph one of
the syllabus.
       {¶ 11} Appellants have failed to establish that Judge Ferenc’s exercise of
judicial power is unauthorized by law and that they do not have an adequate remedy
by way of appeal from his adverse rulings. They have therefore failed to establish
their entitlement to a writ of prohibition. We affirm the judgment of the court of
appeals. Costs are taxed to appellants.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Hemmer DeFrank Wessels, P.L.L.C., Scott R. Thomas, and Matthew T.
Cheeks, for appellants.
       D. Vincent Faris, Clermont County Prosecuting Attorney, and G. Ernie
Ramos Jr., Assistant Prosecuting Attorney, for appellee.
                               _________________




                                          4